Citation Nr: 0739184	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  04-28 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
heart disease. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1976 to March 
1986.

This matter is before the Board of Veterans'' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  An unappealed rating decision in June 1992 denied service 
connection for hypertension and heart disease.  

2.  Evidence received since the June 1992 rating decision is 
either cumulative of the evidence previously of record or is 
insufficient, by itself or when considered with the evidence 
previously of record, to raise a reasonable possibility of 
substantiating the claims.


CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to 
reopen the claim of entitlement of service connection for 
hypertension.  38 U.S.C.A. § 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2007).

2.  New and material evidence has not been presented to 
reopen the claim of entitlement of service connection for 
heart disease.  38 U.S.C.A. § 5108, 7105; 38 C.F.R. § 3.156.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in a letter dated October 2003 and in a 
May 2004 Statement of the Case of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part the VA will 
attempt to obtain.  The veteran had previously been informed 
in July 1992 of the basis why service connection was denied.  
VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examination.  VA 
informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned.  
While the appellant may not have received full notice prior 
to the initial decision, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims, and the claim was 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Spalding v. 
Brown, 10 Vet. App. 6 (1996).

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

By a June 1992 decision the appellant's claims for 
entitlement to service connection for hypertension and heart 
disease were denied.  The appellant did not appeal this 
decision.  Therefore, the June 1992 decision is a final 
decision.  38 U.S.C.A. § 7105.

In July 2003, the appellant submitted a request to reopen his 
claim for entitlement to service connection for a "heart 
condition."  

The evidence of record at the time of the June 1992 final 
decision included the veteran's service medical records, VA 
treatment records, and VA examinations dated December 1986, 
February 1989, and October 1991.  The veteran's service 
medical records do not show treatment for or any diagnosis of 
hypertension or heart disease.  The appellant presented a 
blood pressure of 140/90 at his November 2005 separation 
examination, however, he was not diagnosed with hypertension 
at separation.  VA treatment records and VA examinations did 
not show a diagnosis of hypertension or heart disease within 
one year of service.  VA examinations dated December 1986 and 
February 1989 showed essentially normal examinations with no 
diagnoses of hypertension or heart disease.  VA treatment 
records dated December 1990 through September 1991 show the 
first diagnoses of hypertension.  The October 1991 VA 
examination also shows a diagnosis of hypertension with 
possible myocardial ischemia.  

The June 1992 rating decision denied the veteran's claim for 
service connection for hypertension on the basis that there 
was no evidence of treatment for or diagnosis of hypertension 
or heart disease in the service medical records or within one 
year following discharge.  

The evidence submitted since the June 1992 final decision 
included numerous VA treatment records dated June 1995 to 
September 2005.  These records show treatment for 
hypertension but do not provide a nexus linking the veteran's 
hypertension to his active service.  Likewise, there is 
evidence dating from December 2005 of arteriosclerosis but 
again there is no evidence linking the disorder to service..  

None of the newly submitted medical evidence contains 
competent medical evidence of a nexus between the veteran's 
hypertension and heart disease his active service.  
Additionally, the veteran's assertions that he has heart 
disease related to his hypertension, and that these disorders 
are related to his service is not competent medical evidence 
of a nexus, as he is a lay person without the requisite 
medical skill and knowledge to render such an opinion.  As 
such his statement cannot be considered new and material 
evidence to reopen the claim of service connection.  

The Board finds that the newly submitted evidence is 
cumulative and redundant of the evidence previously of record 
and is not sufficient to raise a reasonable possibility of 
substantiating the claim.  Accordingly the Board must 
conclude that new and material evidence has not been 
presented to reopen the claim.  




ORDER

New and material evidence not having been submitted, 
reopening of the claim of entitlement to service connection 
for hypertension is denied.  

New and material evidence not having been submitted, 
reopening of the claim of entitlement to service connection 
for heart disease is denied.  




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


